Wilde, J.*
At the argument of this cause, several ques tions were discussed by counsel, one of which has since been decided in the case of Tolman v. Sparhawk others (ante, 469). It was objected in that case, as it was in this, that the parties to a parol agreement, establishing a divisional line between two adjoining lots of land, were estopped to prove that the line thus established was not the true line. The decision, however, in that case was, that where a line thus agreed upon was supposed by the parties to be the true line, and afterwards it appeared that it *483was not, such a parol agreement, founded in mistake, would not oe binding, by way of estoppel or otherwise. But it has been argued in this case, that the demandant is estopped by his admissions and representations made to the tenants’ agent, before their purchase of the demanded premises. It is agreed that the demandant stated to the tenants’ agent, before they purchased the flats demanded, that his flats lay northerly of the agreed line, and that he did not claim the land lying southwesterly of said line. But it is also agreed, that the parties to the said parol agreement acted under the belief that their respective flats were in the direction and in conformity to the line agreed on. We must therefore consider the declarations and admissions of the demandant as having been made in good faith, and by mere mistake. And admissions thus made do not, we think, by law operate by way of an estoppel. This kind of estoppel was first established by courts of equity, and has since, to a certain ex tent, been adopted by courts of law. It is founded on fraud, or gross negligence amounting to fraud. 1 Story on Eq. §§ 386, 391. The doctrine, we think, is correctly laid down by Nelson, J. in Welland Canal Co. v. Hathaway, 8 Wend. 483. “ As a general rule,” he says, ££ a party will be concluded from denying his own acts or admissions, which were expressly designed to influence the conduct of another, and did so influence it, and when such denial will operate to the injury of the latter, and where in good conscience and honest dealing he ought not to be permitted to gainsay them.” The same doctrine, substantially, is laid down in Pickard v. Sears, 6 Adolph. & Ellis, 474. “ The rule of law is clear, ” says Lord Denman, ££ that where one by his words or conduct wilfully causes another to believe the existence of a certain state of things, and induces him to act on that belief, so as to alter his own previous position, the former is concluded from averring against the latter a different state of things as existing at the same time.” Now it does not expressly appear by the cáse stated, that the declarations of the demandant were made to the tenants’ agent with a view to influence their conduct, or that he had knowledge of their intention to purchase. Nor does it appear that the tenants will be injured by the recov* *484ery of the flats ; for if they purchased with warranty, they may be indemnified. We do not, however, decide the case on these considerations, but on the ground that the demandant has acted fairly, under a mistake, and that he has made no declaration contrary to his honest belief at the time, or with any intention to deceive the tenants. And we think it clear, that declarations thus made do not' operate in the nature of an estoppel.
• A party is not to be estopped to prove a legal title to his estate, by any misrepresentation of its locality, made by mistake, without fraud or intentional deception, although another party may be induced thereby to purchase an adjoining lot, the title to which may prove defective ; for he may require a warranty ; and it would be most unjust that a party should forfeit his estate by a mere mistake.
- The other objection to the demandant’s title is, that his lot of land is not bounded by the sea, or salt water, and consequently that he has no title to flats demanded, nor indeed to any other flats. This objection is inconsistent with the first objection founded on the parol agreement to settle a divisional line between the flats of the demandant and those of the tenants’ grantor ; but if this agreement was founded in a mistake as to the demandant’s title, the tenants will not be estopped to prove it — for the reasons already expressed. This, however, we think they haved failed to do. [Here the judge stated the contents of the demandant’s ancient and recent title deeds, and of the other documents put into the case.] Upon the whole evidence, we are of opinion that the demandant has satisfactorily proved the elder and better title, and that he is entitled to the flats below his upland, to be .assigned to him in conformity to the lines and principles estab lished in the case of Sparhawk & wife v. Bullard, 1 Met. 95, and that judgment therefor should be entered accordingly.

 Hubbard, J. did not ait in this case